ICJ_082_ArbitralAward1989_GNB_SEN_1990-03-02_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING THE
ARBITRAL AWARD OF 31 JULY 1989

(GUINEA-BISSAU v. SENEGAL)

REQUEST FOR THE INDICATION OF PROVISIONAL
MEASURES

ORDER OF 2 MARCH 1990

1990

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE RELATIVE A LA SENTENCE
ARBITRALE DU 31 JUILLET 1989

(GUINEE-BISSAU c. SENEGAL)

DEMANDE EN INDICATION DE MESURES
CONSERVATOIRES

ORDONNANCE DU 2 MARS 1990
Official citation :

Arbitral Award of 31 July 1989, Provisional Measures,
Order of 2 March 1990, I.C.J. Reports 1990, p. 64

Mode officiel de citation :

Sentence arbitrale du 31 juillet 1989, mesures conservatoires,
ordonnance du 2 mars 1990, C.I.J. Recueil 1990, p. 64

 

Sales number 57 7
N° de vente :

 

 

 
64

COUR INTERNATIONALE DE JUSTICE

ANNÉE 1990 ; 1990
. 2 mars
Rôle général
2 mars 1990 n° 82

AFFAIRE RELATIVE À LA SENTENCE
ARBITRALE DU 31 JUILLET 1989

(GUINÉE-BISSAU c. SÉNÉGAL)

DEMANDE EN INDICATION DE MESURES
CONSERVATOIRES

ORDONNANCE

Présents: M. Rupa, Président; M. MBAYE, Vice-Président; MM. LACHS,
ELIAS, ODA, AGO, SCHWEBEL, sir Robert JENNINGS, MM. NI,
EVENSEN, TARASSOV, GUILLAUME, SHAHABUDDEEN, PATHAK, juges ;
M. THIERRY, jugead hoc; M. VALENCIA-OSPINA, Greffier.

La Cour internationale de Justice,
Ainsi composée,

Après délibéré,

Rend l'ordonnance suivante:

Vu les articles 41 et 48 du Statut de la Cour et les articles 73 et 74 de son
Règlement,

1. Considérant que, par une requête déposée au Greffe de la Cour le
23 août 1989, la République de Guinée-Bissau a introduit une instance
contre la République du Sénégal au sujet d’un différend concernant
l'existence et la validité de la sentence arbitrale rendue le 31 juillet 1989
par le Tribunal arbitral pour la détermination de la frontière maritime
entre les deux Etats;
SENTENCE ARBITRALE (ORDONNANCE 2 III 90) 65

2. Considérant que, le 23 août 1989, copie de la requête a été transmise
à la République du Sénégal; que, conformément à l’article 40, para-
graphe 3, du Statut et à l’article 42 du Règlement de la Cour, des copies de
la requête ont été transmises aux Membres des Nations Unies par l’entre-
mise du Secrétaire général et aux autres Etats admis à ester devant la
Cour; et que, par ordonnance du 1* novembre 1989, la Cour a fixé des
délais pour la procédure écrite en l'espèce;

3. Considérant que, le 18 janvier 1990, une demande a été déposée au
Greffe, en vertu de l’article 41 du Statut et de l’article 74 du Règlement de
la Cour, par laquelle le Gouvernement de la Guinée-Bissau, au motif que
la marine de guerre sénégalaise se serait livrée à certaines actions dans une
zone maritime que la Guinée-Bissau considère comme une zone en litige
entre les Parties, priait la Cour d’indiquer les mesures conservatoires sui-
vantes :

«Afin de sauvegarder les droits de chacune des Parties, celles-ci
s’abstiendront dans la zone en litige de tout acte ou action de quelque
nature que ce soit pendant toute la durée de la procédure jusqu’à la
décision rendue par la Cour»;

4. Considérant que le dépôt de la demande en indication de mesures
conservatoires a été notifié à l’agent du Sénégal par télex le 18 janvier 1990
et que le texte lui en a été communiqué par la poste le 19 janvier 1990;

5. Considérant qu’en vertu de l’article 31, paragraphe 2, du Statut le
Gouvernement de la Guinée-Bissau a désigné M. Hubert Thierry pour
siéger en qualité de juge ad hoc dans l'affaire;

6. Considérant que les Parties ont été avisées le 26 janvier 1990 que la
Courtiendrait des audiences publiques le 12 février 1990 pour leur donner
la possibilité de présenter leurs observations sur la demande en indication
de mesures conservatoires;

7. Considérant que, par lettre du 7 février 1990 reçue au Greffe le
9 février 1990, l’agent du Sénégal a présenté à la Cour les observations
écrites du Sénégal sur la demande en indication de mesures conserva-
toires, qui contenaient la requête suivante:

«Le Gouvernement du Sénégal demande à la Cour, sur la base de
l’article 41 de son Statut et de l’article 73 de son Règlement, de décla-
rer irrecevable et, subsidiairement, de rejeter la demande en indica-
tion de mesures conservatoires introduite par le Gouvernement de la
Guinée-Bissau » ;

8. Considérant qu’aux audiences publiques tenues le 12 février 1990
des observations orales sur la demande en indication de mesures conser-
vatoires ont été présentées au nom de la République de Guinée-Bissau par
S. Exc. M. Fidélis Cabral de Almada, agent, M™° Monique Chemillier-
Gendreau, conseil, et M. Miguel Galvao Teles, conseil; et au nom de la
République du Sénégal par S. Exc. M. Doudou Thiam, agent, et
M. D. W. Bowett, coagent;
SENTENCE ARBITRALE (ORDONNANCE 2 III 90) 66

9. Considérant qu’à l’audience des questions ont été posées aux Parties
par des membres de la Cour et que des réponses écrites, étayées par des
pièces, ont été ultérieurement transmises au Greffe;

*

10. Considérant que la présente instance a pour origine les événements
suivants: le 26 avril 1960 la France et le Portugal ont, par échange de
lettres, conclu un accord en vue de définir la frontiére maritime entre le
Sénégal (qui à cette époque était un Etat autonome de la Communauté) et
la province portugaise de Guinée, accord qui a adopté comme ligne fron-
tière une ligne droite orientée à 240°, partant du point d’intersection du
prolongement de la frontière terrestre et de la laisse de basse-mer, repré-
senté par le phare du cap Roxo;

11. Considérant qu'après l'accession du Sénégal et de la Guinée-
Bissau à l'indépendance s’est élevé entre les deux Etats, au sujet de la déli-
mitation de leurs territoires maritimes, un différend qui a fait l’objet de
négociations entre eux à partir de 1977; que le 12 mars 1985 les Parties ont
conclu un compromis d’arbitrage en vue de soumettre ce différend à un
tribunal arbitral; qu’à l’article 2 dudit compromis il était demandé au tri-
bunal de statuer sur les questions suivantes:

«1) L'accord conclu par un échange de lettres, le 26 avril 1960, et
relatif à la frontière en mer, fait-il droit dans les relations entre la
République de Guinée-Bissau et la République du Sénégal ?

2) En cas de réponse négative à la première question, quel est le
tracé de la ligne délimitant les territoires maritimes qui relèvent res-
pectivement de la République de Guinée-Bissau et de ia République
du Sénégal?»

et que l’article 9 du compromis stipulait que la décision du Tribunal «doit
comprendre le tracé de la ligne frontière sur une carte»;

12. Considérant que le Tribunal arbitral constitué en vertu de l’accord
a rendu le 31 juillet 1989, par deux voix (dont celle du président du Tribu-
nal) contre une, une sentence dont le dispositif est ainsi libellé:

«Vu les motifs qui ont été exposés, le Tribunal décide ...

De répondre à la première question formulée dans l’article 2 du
compromis arbitral de la façon suivante: l’accord conclu par un
échange de lettres, le 26 avril 1960, et relatif à la frontière en mer, fait
droit dans les relations entre la République de Guinée-Bissau et la
République du Sénégal en ce qui concerne les seules zones mention-
nées dans cet accord, à savoir la mer territoriale, la zone contigué et le
plateau continental. La «ligne droite orientée à 240° » est une ligne
loxodromique »;

et que, dans cette sentence, le Tribunal conclut aussi que «la deuxième
question [posée dans le compromis d’arbitrage] ... n’appelle pas une

6
SENTENCE ARBITRALE (ORDONNANCE 2 III 90) 67

réponse de sa part » et qu’il «n’a pas jugé utile, étant donné sa décision, de
joindre une carte comprenant le tracé de la ligne frontière »;

13. Considérant que le président du Tribunal arbitral a annexé une
déclaration à la sentence et que, de l’avis de la Guinée-Bissau, il «appa-
raissait clairement» que la position adoptée par le président dans cette
déclaration était «incompatible avec celle à laquelle il s’était cependant
rallié par son vote de la «sentence », et qui avait donné l’apparence d’une
majorité »; et que la Guinée-Bissau estime en conséquence qu’«il n’y a
pas eu en réalité de majorité au sein du Tribunal»;

14. Considérant que la Guinée-Bissau soutient dans sa requête à la
Cour qu’« ainsi se trouve noué un nouveau différend relatif à l’applica-
bilité du texte rendu comme sentence le 31 juillet 1989 »; et que ce diffé-
rend a été soumis à la Cour par la requête susmentionnée, dans laquelle la
Guinée-Bissau prie la Cour, en ce qui concerne la décision du Tribunal
arbitral, de dire et juger:

«— que cette prétendue décision est frappée d’inexistence par le fait
que, des deux arbitres ayant constitué en apparence une majo-
rité en faveur du texte de la « sentence», l’un a, par une déclara-
tion annexe, exprimé une opinion en contradiction avec celle
apparemment votée ;

— subsidiairement, que cette prétendue décision est frappée de nul-
lité, le Tribunal n’ayant pas répondu complètement à la double
question posée par le compromis, n’ayant pas abouti à une ligne
unique de délimitation dûment portée sur une carte et n’ayant
pas motivé les restrictions ainsi abusivement apportées à sa com-
pétence;

— que c’est donc à tort que le Gouvernement du Sénégal prétend
imposer à celui de la Guinée-Bissau l'application de la prétendue
sentence du 31 juillet 1989»;

15. Considérant que, dans sa demande en indication de mesures
conservatoires, la Guinée-Bissau explique que ladite demande a été moti-
vee par

«des actes de souveraineté [du Sénégal] préjugeant de la décision qui
doit être rendue au fond par la Cour et de la délimitation maritime
qui interviendra par la suite entre les Etats»;

et que les actes dont la Guinée-Bissau se plaint et allègue qu’ils ont eu lieu
dans une «zone en litige » sont les suivants : le 9 octobre 1989, un navire de
pêche battant pavillon japonais, le Hoyo Maru n° 8, titulaire d’une autori-
sation délivrée par les autorités de la Guinée-Bissau pour pêcher dans la
zone économique exclusive de la Guinée-Bissau a été arraisonné par la
marine de guerre sénégalaise par 12° 01’ de latitude nord et 17° 31’ de
longitude ouest et escorté vers un port sénégalais; des poursuites pour
violation de la réglementation sénégalaise relative à la pêche ont été enga-
gées et le navire a été relâché contre versement de 90 millions de
francs CFA; le 9 novembre 1989, un navire de pêche battant pavillon chi-

7
SENTENCE ARBITRALE (ORDONNANCE 2 III 90) 68

nois, le Yan Yu 625, titulaire d’une autorisation semblable, délivrée par la
Guinée-Bissau, a de même été arraisonné, par 12° 08’ de latitude nord et
17° 04’ de longitude ouest, et escorté vers un port sénégalais; des pour-
suites ont été engagées et le navire a été ensuite relâché contre versement
de 50 millions de francs CFA;

16. Considérant que le Sénégal a confirmé que ces incidents ont eu lieu
et déclare que si la zone où ils sont survenus était «la zone maritime rele-
vant de la juridiction du Sénégal en vertu de l’accord de 1960 (c’est-à-dire
la mer territoriale, la zone contigué et le plateau continental)», il se fon-
dait sur une présomption de validité de la sentence;

17. Considérant qu'après la procédure orale l’agent de la Guinée-
Bissau a fait état, par lettre du 13 février 1990, d’un autre incident, qui se
serait produit le 18 décembre 1989, date à laquelle un navire battant pa-
villon chinois, le Yuan Yu J, aurait été arraisonné par la marine de guerre
sénégalaise par 12° 07’ 67” de latitude nord et 17° 03’ 65” de longitude
ouest, position qui serait au sud de la ligne d’azimut 240° tracée a partir
du cap Roxo, et donc, de l’avis de la Guinée-Bissau, hors de la zone en litige
et dans un secteur sous juridiction indiscutable de la Guinée-Bissau;

18. Considérant que, selon des informations fournies à la Cour par les
deux Parties, les autorités de la Guinée-Bissau ont arraisonné quatre
navires de pêche sénégalais, le 1° janvier 1990, dans la zone considérée
par la Guinée-Bissau comme la zone en litige, par 12° 14’ 06” de latitude
nord et 17° 09'97" de longitude ouest, 12° 14’ 69” de latitude nord et
17° 10’ 07” de longitude ouest, 12° 15’ 06” de latitude nord et 17° 09’ 33”
de longitude ouest, et 12° 12’ 74” de latitude nord et 17° 11’ 71” de longi-
tude ouest; et que la Guinée-Bissau allégue que les capitaines de ces
navires ont déclaré aux autorités de la Guinée-Bissau que les autorités
sénégalaises les avaient autorisés et même encouragés à pêcher dans le
secteur, le considérant comme relevant du Sénégal;

* *

19. Considérant que la République de Guinée-Bissau affirme que la
compétence de la Cour pour connaître de la présente affaire découle de
déclarations d’acceptation de la juridiction obligatoire de la Cour faites
par les Parties conformément à l’article 36, paragraphe 2, du Statut de la
Cour; que la déclaration de la République du Sénégal a été faite le 22 oc-
tobre 1985 et déposée auprès du Secrétaire général de l'Organisation
des Nations Unies le 2 décembre 1985, et que celle de la République de
Guinée-Bissau a été faite le 7 août 1989 et déposée le même jour auprès
du Secrétaire général de l'Organisation des Nations Unies; et que la décla-
ration de la Guinée-Bissau est sans réserves, alors que celle du Sénégal
est assortie de réserves, dont la Guinée-Bissau affirme qu'aucune n’est per-
tinente au regard du présent différend;

20. Considérant que, en présence d’une demande en indication de
mesures conservatoires, point n’est besoin pour la Cour, avant de décider
d'indiquer ou non de telles mesures, de s’assurer de manière définitive

8
SENTENCE ARBITRALE (ORDONNANCE 2 III 90) 69

qu’elle a compétence quant au fond de l’affaire, mais qu’elle ne peut indi-
quer ces mesures que si les dispositions invoquées par le demandeur sem-
blent prima facie constituer une base sur laquelle la compétence de la Cour
pourrait être fondée;

21. Considérant que la Cour prend note de la déclaration faite à l’au-
dience par l’agent du Sénégal, selon laquelle le Sénégal fait toutes réserves
à ce stade sur la compétence de la Cour en ce qui concerne la demande au
fond, et de la déclaration faite par le coagent du Sénégal, selon laquelle le
Sénégal n’est pas convaincu que la Cour a compétence pour connaître de
la demande principale mais qu’il ne souhaite pas, à ce stade, soulever la
question de la compétence pour connaître de la demande principale, et
qu’ainsi le Sénégal, tout en soutenant que la Cour devrait refuser d’indi-
quer des mesures conservatoires, ne s’est pas fondé à cet effet sur l’incom-
pétence de la Cour quant au fond de l'affaire;

22. Considérant que les deux déclarations faites conformément à l’ar-
ticle 36, paragraphe 2, du Statut semblent constituer prima facie une base
sur laquelle la compétence de la Cour pourrait être fondée;

23. Considérant que la décision rendue dans la présente procédure ne
préjuge en rien la compétence de la Cour pour connaître du fond de l’af-
faire ni aucune question relative au fond lui-même et qu'elle laisse intact
le droit du défendeur de faire valoir ses moyens tant sur la compétence que
sur le fond;

* OK

24. Considérant que la Guinée-Bissau a demandé a la Cour d’exercer
dans la présente procédure le pouvoir que la Cour tient de l’article 41 de
son Statut «d’indiquer, si elle estime que les circonstances l’exigent,
quelles mesures conservatoires du droit de chacun doivent étre prises 4
titre provisoire » ; que l’exercice de ce pouvoir vise à protéger les «droits
en litige devant le juge » (Plateau continental de la mer Egée, C.I.J. Recueil
1976, p. 9, par. 25; Personnel diplomatique et consulaire des Etats-Unis
à Téhéran, C.LJ. Recueil 1979, p. 19, par. 36); que de telles mesures sont
prises à titre provisoire et «en attendant l’arrêt définitif » (article 41, para-
graphe 2, du Statut); et que, par suite, il s’agit de mesures qui, en tant que
telles, ne sont plus nécessaires une fois que le différend au sujet de ces
droits a été réglé par l’arrét de la Cour sur le fond de l’affaire;

25. Considérant que, dans sa requéte, la Guinée-Bissau reconnait que
le différend dont elle a saisi la Cour n’est pas le différend sur la délimita-
tion maritime porté devant le Tribunal arbitral, mais «un nouveau diffé-
rend relatif à l’applicabilité du texte rendu comme sentence le 31 juillet
1989»; que la Guinée-Bissau a cependant soutenu que des mesures
conservatoires peuvent être demandées, dans le cadre d’une procédure
judiciaire relative à un sous-différend, pour protéger des droits en cause
dans le différend principal; que le seul lien indispensable à l’admissibi-
lité des mesures est le lien entre les mesures envisagées et le conflit d’inté-

9
SENTENCE ARBITRALE (ORDONNANCE 2 IIT 90) 70

rêts sous-jacent à la question ou aux questions posées à la Cour — ce
conflit d’intéréts étant en l’occurrence le conflit sur la délimitation mari-
time — et qu’il en va ainsi, que la Cour soit saisie d’un différend principal
ou d’un sous-différend, d’un différend de base ou d’un différend de
second ordre, à la seule condition que la décision de la Cour sur les ques-
tions de fond qui lui sont posées soit un préalable nécessaire du règlement
du conflit d'intérêts que les mesures concernent; que, dans la présente
affaire, la Guinée-Bissau soutient que le différend de base concerne les
prétentions conflictuelles des Parties relatives au contrôle, à l’exploration
et à l’exploitation d’espaces maritimes, que les mesures demandées ont
pour objet de préserver l’intégrité du territoire maritime concerné et que
le rapport exigible entre les mesures conservatoires demandées par la
Guinée-Bissau et l’affaire justiciable existe bien;

26. Considérant que la requête introductive d'instance prie la Cour de
dire et juger que la sentence arbitrale de 1989 est «frappée d’inexistence »
ou, subsidiairement, «frappée de nullité » et que «c’est donc à tort que le
Gouvernement du Sénégal prétend imposer à celui de la Guinée-Bissau
Vapplication de la prétendue sentence du 31 juillet 1989»; que la requête
prie donc la Cour de se prononcer sur l'existence et la validité de la sen-
tence, mais qu’elle ne la prie pas de se prononcer sur les droits respectifs
des Parties dans la zone maritime en cause; qu’en conséquence les droits
allégués dont il est demandé qu’ils fassent l’objet de mesures conserva-
toires ne sont pas l’objet de l’instance pendante devant la Cour sur le fond
de l'affaire; et qu'aucune mesure de ce genre ne saurait être incorporée
dans l’arrêt de la Cour sur le fond;

27. Considérant en outre qu’une décision de la Cour selon laquelle la
sentence est inexistante ou nulle n’impliquerait en aucune manière que la
Cour décide que les prétentions de la demanderesse en ce qui concerne
la délimitation maritime contestée sont fondées, en tout ou en partie; et
qu’ainsi le différend relatif à ces prétentions ne sera pas réglé par l’arrêt de
la Cour;

28. En conséquence,

La Cour,

par quatorze voix contre une,

Rejette la demande en indication de mesures conservatoires déposée
au Greffe par la République de Guinée Bissau le 18 janvier 1990.

POUR: M. Ruda, Président; M. Mbaye, Vice-Président; MM. Lachs, Elias,
Oda, Ago, Schwebel, sir Robert Jennings, MM. Ni, Evensen, Tarassov,
Guillaume, Shahabuddeen, Pathak, juges;

CONTRE: M. Thierry, juge ad hoc.

Fait en anglais et en français, le texte anglais faisant foi, au palais de la
Paix, à La Haye, le deux mars mil neuf cent quatre-vingt-dix, en trois
exemplaires, dont l’un restera déposé aux archives de la Cour et les autres

10
SENTENCE ARBITRALE (ORDONNANCE 2 ITI 90) 71

seront transmis respectivement au Gouvernement de la République de
Guinée-Bissau et au Gouvernement de la République du Sénégal.

Le Président,
(Signé) José Maria RUDA.

Le Greffier,
(Signé) Eduardo VALENCIA-OSPINA.

MM. EVENSEN et SHAHABUDDEEN, juges, joignent à l'ordonnance les
exposés de leur opinion individuelle.

M. Thierry, juge ad hoc, joint à l'ordonnance l'exposé de son opinion
dissidente.

(Paraphé) J.M.R.
(Paraphé) E.V.O.

11
